                 Case 5:18-cr-00506-BLF Document 59 Filed 10/15/19 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Katherine.Griffin@usdoj.gov

 8

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                         )   NO. 5:18-CR-506-BLF-2
13                                                     )
            Plaintiff,                                 )   STIPULATION AND [PROPOSED] ORDER
14                                                     )   CONTINUING HEARING DATE AND
            v.                                         )   EXCLUDING TIME FROM OCTOBER 22, 2019
15                                                     )   TO JANUARY 7, 2020
     KRISTOPHER PURCELL, aka “K-Dawg,”                 )
16                                                     )
            Defendant.                                 )
17                                                     )

18

19          The defendant, KRISTOPHER PURCELL, represented by Kenneth Wine, and the Government,
20 represented by Assistant United States Attorney Katherine Griffin, hereby stipulate and agree as follows:

21          1.      The matter is currently set for a status hearing before this Court on October 22, 2019, at
22 9:00 AM.

23          2.      This is a complex case due to the nature of the prosecution, including the racketeering and
24 violence in aid of racketeering charges and the supporting evidence. This is supported by the Superseding

25 Indictment and other matters on the record in this case. Currently, defense counsel is continuing to review

26 discovery provided by the government, and is conducting appropriate investigation. The defense team is

27 also in the process of collecting mitigating evidence and other information in light of the potential

28 punishment in this case.
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
                 Case 5:18-cr-00506-BLF Document 59 Filed 10/15/19 Page 2 of 3




 1          3.      Consequently, the parties jointly request a continuance until January 7, 2020, at 9:00 AM.

 2 Depending on the status of the case at that time, it is possible that the parties will request additional time

 3 before the Court and a setting of status conference/possible change of plea.

 4          4.      The parties agree that, in light of the above, it is appropriate to exclude time under the

 5 Speedy Trial Act, including for the effective preparation of counsel, and due to the complex nature of the

 6 prosecution, through and including the newly requested hearing date of January 7, 2020. The parties

 7 therefore jointly request that the Court enter the Proposed Order below continuing the hearing date and

 8 excluding time.

 9
10 SO STIPULATED.

11

12                                                         DAVID L. ANDERSON
                                                           United States Attorney
13

14 Dated: October 15, 2019                                        /s
                                                           KATHERINE GRIFFIN
15                                                         Assistant United States Attorney
16

17
     Dated: October 15, 2019                                     /s
18                                                         KENNETH WINE
                                                           Counsel for KRISTOPHER PURCELL
19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
                Case 5:18-cr-00506-BLF Document 59 Filed 10/15/19 Page 3 of 3




 1                                            [PROPOSED] ORDER

 2

 3            Pursuant to stipulation, IT IS HEREBY ORDERED that the status conference currently scheduled

 4 on October 22, 2019, is continued to January 7, 2020, at 9:00 AM, for status conference or possible change

 5 of plea.

 6            Based upon the representation of counsel and for good cause shown, the Court finds that failing to

 7 exclude the time between October 22, 2019, and January 7, 2020, would unreasonably deny counsel the

 8 reasonable time necessary for effective preparation, taking into account the exercise of due diligence. See

 9 18 U.S.C. § 3161(h)(7)(B)(iv). This is also a complex case due to the nature of the prosecution. See 18
10 U.S.C. § 3161(h)(7)(B)(ii). The Court further finds that the ends of justice are served by excluding the

11 time between October 22, 2019, and January 7, 2020, from computation under the Speedy Trial Act and

12 such exclusion outweighs the best interests of the public and the defendant in a speedy trial.

13            Therefore, IT IS HEREBY ORDERED that the time from October 22, 2019, through and including

14 January 7, 2020, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §§

15 3161(h)(7)(A), (B)(ii), and (B)(iv).

16

17

18 DATED: ___________________                                      __________________________
                                                                   HON. BETH LABSON FREEMAN
19                                                                 United States District Judge
20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
